This cause having been orally argued before the Court en banc
on rehearing granted, and the opinion of this Court filed February 9, 1935, and March 16, 1935, having been closely and carefully re-examined in connection with the record, briefs and arguments of the parties presented upon the reargument and rehearing had as aforesaid, it seems to the Court that there is no error of law or fact in the opinions of this Court heretofore adopted and filed in this cause, and that therefore the judgment of reversal as hereinbefore entered by this Court on February 9, 1935, should be adhered to and allowed to stand as the judgment of the Supreme Court in the premises, and it is thereupon so ordered.
Judgment of reversal adhered to on rehearing, and cause remanded for further appropriate proceedings not inconsistent *Page 263 
with the opinions of the Court herein filed on February 9, 1935, and on March 16, 1935.
WHITFIELD, C. J., and ELLIS, BROWN, BUFORD and DAVIS, J. J., concur.